Citation Nr: 1130300	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-36 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 





INTRODUCTION

The Veteran had active service from October 1945 to December 1947.                             

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In February 2011, the Board remanded this matter for additional medical inquiry.  

Following an additional review of the record, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

In February 2011, the Board requested a medical nexus opinion addressing the Veteran's claims to service connection for hearing disorders.  The Board noted in its remand that the Veteran has provided lay statements attesting to in-service acoustic trauma due to his duties onboard a naval vessel as a machinist mate.  The Board noted in its remand that the Veteran has attested to a continuity of symptomatology of his hearing disorders since discharge from service.  And the Board noted in its remand that the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has recognized limitations with whisper test results.     

Pursuant to the Board's remand, a June 2011 VA examination report was included in the claims file.  But the Board finds that additional discussion is necessary to comply with the previous remand request.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be scheduled for a VA examination with an appropriate specialist to determine the nature, severity, and etiology of the Veteran's hearing disorders.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints should be recorded in full.

2.  The examiner should provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's hearing loss and tinnitus relate to service.  

3.  For purposes of this opinion, the examiner should accept as fact the Veteran's lay statements regarding his duties during active service, and regarding the acoustic trauma he indicates he was exposed to during service.  The Board finds the Veteran's statements to be credible, and consistent with his duties during service as a machinist mate.    

4.  For purposes of this opinion, the examiner should also accept as fact the Veteran's lay statements that he has experienced a continuity of symptomatology of his hearing disorders since discharge from service.  The Board finds the Veteran's statements to be credible.      

5.  For purposes of the opinion, the examiner should not rely solely upon the whisper test results that indicated normal hearing upon the Veteran's discharge from service.  As indicated, the Federal Circuit does not regard normal whisper test results as conclusive evidence that hearing loss was not incurred in service.          

6.  The examiner should also support any conclusion reached with a detailed rationale, explaining why the Veteran's hearing disorders either relate to, or do not relate to, his exposure to acoustic trauma during service.  
 
7.  The RO should then readjudicate the issues on appeal.  If a determination remains unfavorable to the Veteran, the RO should issue a SSOC that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue(s).  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



